      Case 5:17-cv-00220-LHK Document 1133 Filed 01/06/19 Page 1 of 2




 1   Jennifer Milici, D.C. Bar No. 987096
     J. Alexander Ansaldo, Va. Bar No. 75870
 2   Philip J. Kehl, D.C. Bar No. 1010284
 3   Daniel Matheson, D.C. Bar No. 502490
     Mark Woodward, D.C. Bar No. 479537
 4   Federal Trade Commission
     600 Pennsylvania Avenue, N.W.
 5   Washington, D.C. 20580
     (202) 326-2912; (202) 326-3496 (fax)
 6   jmilici@ftc.gov

 7   Attorneys for Plaintiff Federal Trade Commission

 8

 9
10

11                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
12
                                     SAN JOSE DIVISION
13

14

15    FEDERAL TRADE COMMISSION,                         Case No. 5:17-cv-00220-LHK

16                         Plaintiff,                   PLAINTIFF FEDERAL TRADE
                                                        COMMISSION’S RESPONSE TO
17                  vs.                                 MEDIATEK’S ADMINISTRATIVE
      QUALCOMM INCORPORATED, a                          MOTION TO SEAL CONFIDENTIAL
18
      Delaware corporation,                             INFORMATION
19
                           Defendant.
20

21

22

23

24

25

26

27

28
                                                              PLAINTIFF FTC’S RESPONSE TO MEDIATEK’S
                                                                      ADMINISTRATIVE MOTION TO SEAL
                                                                          Case No. 5:17-cv-00220-LHK
      Case 5:17-cv-00220-LHK Document 1133 Filed 01/06/19 Page 2 of 2



 1          On January 4, 2019, non-party MediaTek Inc. (“MediaTek”) filed an administrative

 2   motion to seal portions of identified proposed trial exhibits and to prevent counsel for the parties

 3   from eliciting public testimony from a live Day 2 witness, Mr. Finbarr Moynihan, regarding

 4   identified subjects. (ECF No. 1124, at 1.) As to testimony, MediaTek “asks that the Court

 5   exercise its discretion to preclude any question by the parties in open court, and to direct the

 6   parties to examine Mr. Moynihan on these subjects only in closed session. In the alternative,

 7   MediaTek requests that any examination on these subjects in open court be tailored to avoid

 8   disclosing detailed, specific testimony about these subjects.” Id. at 1-2.

 9          The FTC does not oppose MediaTek’s motion to seal. The motion is narrowly targeted at

10   sensitive business information that meets the applicable “compelling reasons” standard.

11   Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1180 (9th Cir. 2006). The FTC further

12   states that it expects to ask questions that may elicit testimony regarding some of the topics

13   identified in MediaTek’s motion to seal and that it is not possible to tailor its questions to avoid

14   these topics. The FTC therefore anticipates that if the Court grants MediaTek’s motion, a limited

15   portion of the FTC’s examination of Mr. Moynihan would have to proceed in closed session.

16

17   Dated: January 6, 2019                                Respectfully submitted,

18                                                           FEDERAL TRADE COMMISSION,
19

20                                                           /s/ Mark Woodward
                                                             Mark Woodward
21                                                           Jennifer Milici
                                                             Daniel Matheson
22                                                           J. Alexander Ansaldo
                                                             Philip J. Kehl
23
                                                             Federal Trade Commission
24                                                           600 Pennsylvania Avenue, N.W.
                                                             Washington, D.C. 20580
25                                                           (202) 326-2912; (202) 326-3496 (fax)
                                                             jmilici@ftc.gov
26
                                                             Attorneys for Federal Trade Commission
27

28


                                                                   PLAINTIFF FTC’S RESPONSE TO MEDIATEK’S
                                                                           ADMINISTRATIVE MOTION TO SEAL
                                                       1                       Case No. 5:17-cv-00220-LHK
